UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction (IRS Employer Identification No.) of incorporation or organization) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Issuer's telephone number) Title of each Class Name of each Exchange on which registered Common Stock, $.001 Par Value NYSE Amex Market Securities registered under Section 12(g) of the Exchange Act None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes:oNo T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerT Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso NoT The number of shares of the registrant's $.001 par value common stock outstanding on the NYSE Amex exchange as of April 30, 2010 was 17,685,593. Company Symbol-BVX Company SIC (Standard Industrial Code)-3841 BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 Page Part I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets - March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 5 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) for the Year Ended December 31, 2009 and the three months ended March 31, 2010 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 Part II. Other Information 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 22 2 Index PART I. FINANCIAL INFORMATION ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2009 Assets (Unaudited) March31, 2010 December31, 2009 Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Prepaid expenses and other current assets Deferred income tax asset, net Total current assets Property and equipment, net Other assets: Brand name and trademark Purchased technology, net License rights, net Restricted cash held in escrow - Deferred income tax asset, net Deposits Total other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2009 (CONTINUED) Liabilities and Stockholders' Equity (Unaudited) March31, 2010 December31, 2009 Current liabilities: Accounts payable $ $ Deferred revenue Accrued payroll Accrued vacation Customer deposits Current portion of amounts due to Lican Current portion of mortgage note payable to bank Line of credit Accrued and other liabilities Total current liabilities Mortgage note payable to bank, net of current portion Due to Lican, net of current portion Total liabilities Commitments (see Note 11) Stockholders' equity: Preferred stock, par value $.001; 10,000,000 sharesauthorized; none issued or outstanding Common stock, par value $.001 par value; 40,000,000 shares authorized; 17,114,163 and 17,094,773issued and 16,971,085 and 16,951,695 outstanding on March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive (loss) ) ) Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) March31, 2010 March31, 2009 Sales $ $ Cost of sales Gross profit Other costs and expenses: Research and development Professional services Salaries and related costs Selling, general and administrative Total other costs Income (loss) from operations ) Interest (expense) income, net ) Income (loss) before income taxes ) Provision for current income taxes ) - Benefit (provision) for deferred income taxes ) Total benefit (provision) for income taxes - net ) Net income (loss) $ ) $ Earnings (loss) per common share Basic $ ) $ Diluted $ ) $ Weighted average number of shares outstanding Weighted average number of shares outstanding adjusted for dilutive securities – * no dilutive shares * The accompanying notes are an integral part of the consolidated financial statements. 5 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) FOR THE YEAR ENDED DECEMBER 31, 2, 2010 Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Gain (Loss) Deficit Total Shares Par Value January 1, 2009 $ $ $ ) $ ) $ Options exercised - - Stock based compensation - - Stock swap to acquire options ) ) ) - - ) Net income - Foreign currency re-measurement - - - ) - ) Comprehensive income - December 31, 2009 ) ) Options exercised 22 – – Stock based compensation – Stock swap to acquire options ) (2 ) ) – – ) Net loss – ) ) Foreign currency re-measurement – – – ) – ) Comprehensive loss – ) March 31, 2010 $ $ $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 6 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization of property and equipment Amortization of intangible assets Provision for (recovery of) inventory obsolescence ) ) Loss on disposal of property and equipment ) - Stock based compensation Benefit (provision) for deferred taxes ) Changes in current assets and liabilities: Trade receivables Prepaid expenses ) ) Inventories ) ) Deposits and other assets ) ) Accounts payable ) Accrued and other liabilities Accrued payroll Accrued vacation Insurance premium payable Deferred revenues ) ) Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from escrow account Payments on mortgage note payable ) ) Common shares issued Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net change in cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the three months ended March 31, 2010 and 2009 for: Interest paid $ $ Income taxes $ $ The accompanying notes are an integral part of the consolidated financial statements 7 Index BOVIE MEDICAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED NOTE 1.BASIS OF PRESENTATION Unless the context otherwise indicates, the terms “we,” “our,” “us,” “Bovie,” and similar terms refer to Bovie Medical Corporation and its consolidated subsidiaries. The accompanying unaudited consolidated financial statements have been prepared based upon SEC rules that permit reduced disclosure for interim periods.For a more complete discussion of significant accounting policies and certain other information, please refer to the financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2009.These financial statements reflect all adjustments that are necessary for a fair presentation of results of operations and financial condition for the interim periods shown, including normal recurring accruals and other items.The results for the interim periods are not necessarily indicative of results for the full year. Certain amounts in the March 31, 2009 financial statements were reclassified. NOTE 2.INVENTORIES Inventories are stated at the lower of cost or market.Cost is determined principally on the average cost method.Inventories at March 31, 2010 and December 31, 2009 were as follows: March31, 2010 December31, 2009 Raw materials $ $ Work in process Finished goods Gross inventories Less: reserve for obsolescence ) ) Net inventories $ $ NOTE 3.INTANGIBLE ASSETS At March 31, 2010 and December 31, 2009 intangible assets consisted of the following: March31, 2010 December31, 2009 Trade name (life indefinite) $ $ Purchased technology (9-17 yr life) $ $ Less:Accumulated amortization ) ) Net carrying amount $ $ License rights (5 yr life) $ $ Less accumulated amortization ) ) Net carrying amount $ $ NOTE 4.NEW ACCOUNTING PRONOUNCEMENTS In March 2010, the FASB issued revised accounting guidance for milestone revenue recognition. The new guidance recognizes the milestone method as an acceptable revenue recognition method for substantive milestones in research or development transactions. It is effective on a prospective basis to milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010.We do not anticipate any material impact on our consolidated financial statements from the adoption of this standard. 8 Index In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements (“ASU 2010-06”), which amends Topic 820 to add new requirements for disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances, and settlements related to Level 3 measurements. ASU 2010-06 also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The ASU is effective for the first reporting period beginning after December 15, 2009, except for the requirements to provide the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Adoption of this standard has not had a material impact on our consolidated financial statements. In September 2009, ASU 2009-13, Revenue Recognition (Topic 605) — Multiple-Deliverable Revenue Arrangements (“ASU 2009-13”) was issued and will change the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit. Specifically, this guidance amends the criteria in Subtopic 605-25, Revenue Recognition-Multiple-Element Arrangements, for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence; (b) third-party evidence; or (c) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. In addition, this guidance significantly expands required disclosures related to a vendor’s multiple-deliverable revenue arrangements. ASU 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010 with early adoption permitted. We are currently evaluating the potential impact of this standard on our business, financial condition or results of operations. In June 2009, the FASB issued FASB ASC Topic 860-10-05, Accounting for Transfers of Financial Assets, an amendment to SFAS No. 140 (SFAS 166).The new standard eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets and requires additional disclosures to enhance information reported to users of financial statements by providing greater transparency about transfers of financial assets, including securitization transactions, and an entity’s continuing involvement in and exposure to the risks related to transferred financial assets.FASB ASC Topic 860-10-05 is effective for fiscal years beginning after November 15, 2009.Adoption of this standard has not had a material impact on our consolidated financial statements. In December 2007, the FASB issued FASB ASC Topic 810-10-65, Non-controlling Interests in Consolidated Financial Statements, an amendment of ARB No. 51 (SFAS 160).FASB ASC Topic 810-10-65 will change the accounting and reporting for minority interests, which will be recharacterized as non-controlling interests and classified as a component of equity.This new consolidation method will significantly change the accounting for partial and/or step acquisitions.FASB ASC Topic 810-10-65 will be effective for us in the first quarter of fiscal year 2010.Adoption of this standard has no impact on our consolidated financial statements. NOTE 5.FAIR VALUE MEASUREMENTS Our assets and liabilities that are measured at fair value on a recurring basis as of March 31, 2010 are measured in accordance with FASB ASC Topic 820-10-05, Fair Value Measurements (FASB 157).FASB ASC Topic 820-10-05 defines fair value, establishes a framework for measuring fair value and expands the disclosure requirements regarding fair value measurements for financial assets and liabilities as well as for non-financial assets and liabilities that are recognized or disclosed at fair value on a recurring basis in the financial statements. The statement requires fair value measurement be classified and disclosed in one of the following three categories: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly, for substantially the full term of the asset or liability; and 9 Index Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). The following table summarizes our financial instruments measured at fair value as of March 31, 2010 (in thousands): March 31, 2010 Fair Value Measurements Total Level 1 Level 2 Level 3 Assets: Cash and equivalents – United States $ $ $
